Hamilton County, No. C-840803. On October 19, 1988, this court stayed the execution of sentence in this cause pending exhaustion of appellant’s state post-conviction remedies. On May 6,1992, this court overruled appellant’s motion to certify the record in case No. 92-152, which case was pending as a post-conviction case. The appellant has now exhausted all proceedings for post-conviction relief before the courts of this state and, upon consideration thereof,
IT IS ORDERED by the court that the October 19, 1988 entry staying compliance with the mandate and the execution of sentence pending the exhaustion of all proceedings for post-conviction relief be, and the same is hereby, revoked.
IT IS FURTHER ORDERED by the court that the sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden, on Monday, the 5th day of October, 1992, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.